         Case 1:20-cv-03734-UNA Document 4 Filed 04/22/21 Page 1 of 1


                                                                                 FILED
                          UNITED STATES DISTRICT COURT                                 4/22/2201
                          FOR THE DISTRICT OF COLUMBIA                      Clerk, U.S. District & Bankruptcy
                                                                            Court for the District of Columbia

                                    )
LAKSHMI ARUNACHALAM,                )
                                    )
            Plaintiff,              )
                                    )
      v.                            )              Civil Action No. 20-3734 (UNA)
                                    )
SCOTT S. HARRIS, et al.,            )
                                    )
            Defendants.             )
___________________________________ )



                                          ORDER


      It is hereby

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis [2] is

GRANTED; and it is

      FURTHER ORDERED that the complaint and this civil action are DISMISSED

WITHOUT PREJUDICE.

      This is a final appealable Order.

      SO ORDERED.



DATE: April 22, 2021                             /s/
                                                 CHRISTOPHER R. COOPER
                                                 United States District Judge
